As filed with the Securities and Exchange Commission on August 22, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-09088) Empiric Funds, Inc. (Exact name of registrant as specified in charter) 6300 Bridgepoint Parkway, Building II, Suite 105, Austin, TX78759 (Address of principal executive offices) (Zip code) Mark A. Coffelt 6300 Bridgepoint Parkway, Building II, Suite 105, Austin, TX78759 (Name and address of agent for service) 800-880-0324 Registrant's telephone number, including area code Date of fiscal year end: September 30th Date of reporting period:June 30, 2007 Item 1. Schedule of Investments. Schedule of Investments Empiric Core Equity Fund June 30, 2007 (Unaudited) Shares Value COMMON STOCKS - 89.13% Consumer Discretionary - 3.90% Advertising - 0.43% Omnicom Group Inc. 6,000 $ 317,520 Apparel, Accessories & Luxury Goods - 0.90% LJ International Inc. *^ 50,000 543,000 The Warnaco Group, Inc. * 3,000 118,020 661,020 Housewares & Specialties - 0.40% Newell Rubbermaid, Inc. 10,000 294,300 Movies & Entertainment - 0.81% Lodgenet Entertainment Corp. * 18,700 599,522 Publishing - 0.41% Reed Elsevier NV - ADR ^ 8,000 303,360 Retail Internet - 0.95% NutriSystem, Inc. * 10,000 698,400 Total Consumer Discretionary (Cost $2,406,045) 2,874,122 Consumer Staples - 8.83% Agricultural Products - 0.23% Archer-Daniels-Midland Co. 5,000 165,450 Brewers - 1.94% Compania Cervecerias Unidas S.A. - ADR ^ 38,700 1,426,869 Distillers & Vintners - 2.02% Diageo PLC - ADR ^ 17,900 1,491,249 Food Retail - 0.49% Koninklijke Ahold NV - ADR *^ 29,000 363,080 Packaged Foods & Meats - 0.25% Sadia S.A. - ADR ^ 4,000 186,800 Personal Products - 0.86% The Estee Lauder Cos., Inc. 6,000 273,060 USANA Health Sciences, Inc. * 8,000 357,920 630,980 Soft Drinks - 3.04% The Coca-Cola Co. 5,000 261,550 Coca-Cola Femsa S.A.B. de C.V. - ADR ^ 39,300 1,740,204 Embotelladora Andina S.A. - ADR ^ 12,700 242,951 2,244,705 Total Consumer Staples (Cost $5,078,447) 6,509,133 Energy - 2.08% Integrated Oil & Gas - 0.68% ChevronTexaco Corp. 3,000 252,720 Exxon Mobil Corp. 3,000 251,640 504,360 Oil & Gas Equipment & Services - 0.44% Acergy SA - ADR ^ 14,260 320,280 Oil & Gas Refining & Marketing & Transportation - 0.96% Golar LNG Ltd. ^ 13,000 216,580 Sunoco, Inc. 6,200 494,016 710,596 Total Energy (Cost $1,100,633) 1,535,236 Financials - 24.44% Asset Management & Custody Banks - 0.26% Gladstone Capital Corp. 9,000 193,140 Diversified Banks - 5.75% Credit Suisse Group - ADR ^ 18,000 1,277,280 HSBC Holdings PLC - ADR ^ 16,453 1,509,892 U.S. Bancorp 27,000 889,650 Wells Fargo & Co. 16,000 562,720 4,239,542 Diversified Financial Services - 10.96% Australia & New Zealand Banking Group Ltd. - ADR ^ 10,900 1,342,117 Banco Bilbao Vizcaya Argentaria SA - ADR ^ 67,000 1,633,460 BanColombia SA - ADR ^ 50,900 1,671,047 Barclays PLC - ADR ^ 23,000 1,283,170 Citigroup, Inc. 7,000 359,030 Deutsche Bank AG ^ 5,000 723,700 ING Groep NV - ADR ^ 16,000 703,520 Shinhan Financial Group Co., Ltd. - ADR *^ 3,000 367,470 8,083,514 Life & Health Insurance - 4.06% Aegon NV - ADR ^ 43,000 844,950 Aflac, Inc. 16,600 853,240 Prudential Financial, Inc. 7,000 680,610 Prudential PLC - ADR ^ 21,500 614,900 2,993,700 Multi-line Insurance - 2.81% Allianz SE - ADR ^ 29,000 674,830 American Financial Group, Inc. 9,000 307,350 American International Group, Inc. 5,000 350,150 AXA - ADR ^ 8,000 344,320 Hartford Financial Services Group, Inc. 4,000 394,040 2,070,690 Property & Casualty Insurance - 0.21% ProCentury Corp. 9,460 158,550 Real Estate Investment Trusts - 0.39% Sunstone Hotel Investors, Inc. 10,000 283,900 Total Financials (Cost $15,614,639) 18,023,036 Health Care - 9.29% Biotechnology - 0.97% Amgen Inc. * 13,000 718,770 Health Care - Managed Care - 1.06% Cigna Corp. 15,000 783,300 Health Care Equipment - 0.13% Greatbatch, Inc. * 3,000 97,200 Health Care Supplies - 0.15% Smith & Nephew PLC - ADR ^ 1,800 111,654 Pharmaceuticals - 6.98% American Oriental Bioengineering, Inc. * 20,000 178,000 AstraZeneca PLC - ADR ^ 11,000 588,280 Biovail Corp. ^ 6,000 152,520 Eli Lilly & Co. 6,000 335,280 Johnson & Johnson 5,000 308,100 Novartis AG - ADR ^ 20,400 1,143,828 Sanofi-Aventis - ADR ^ 27,800 1,119,506 Teva Pharmaceutical Industries, Ltd. - ADR ^ 25,000 1,031,250 Wyeth 5,000 286,700 5,143,464 Total Health Care (Cost $6,551,297) 6,854,388 Industrials - 6.93% Aerospace & Defense - 2.11% Cae, Inc. ^ 60,000 800,400 L-3 Communications Holdings, Inc. 7,500 730,425 Tat Technologies Ltd. *^ 1,000 20,530 1,551,355 Airlines - 0.19% Air France - ADR ^ 3,000 139,470 Commercial Printing - 0.47% RR Donnelley & Sons Co. 8,000 348,080 Construction & Engineering - 0.42% Meadow Valley Corp. * 22,007 309,638 Construction & Farm Machinery & Heavy Trucks - 0.21% CNH Global NV ^ 3,000 153,270 Environmental Services - 0.37% Waste Management, Inc. 7,000 273,350 Industrial Conglomerates - 0.51% ABB Ltd. - ADR ^ 8,000 180,800 Tomkins PLC - ADR ^ 9,000 186,930 367,730 Machinery Industrial - 0.93% Kubota Corp. - ADR ^ 17,000 688,500 Marine - 0.47% Excel Maritime Carriers Ltd. ^ 3,000 75,540 Nordic American Tanker Shipping Ltd. ^ 5,300 216,452 TBS International Ltd. *^ 2,000 56,800 348,792 Railroads - 0.71% Norfolk Southern Corp. 10,000 525,700 Trading Companies & Distributors - 0.54% Mitsui & Co., Ltd. - ADR ^ 1,000 401,310 Total Industrials (Cost $4,438,405) 5,107,195 Information Technology - 5.91% Application Software - 1.41% Fair Isaac Corp. 9,000 361,080 Smith Micro Software, Inc. * 45,000 677,700 1,038,780 Communications Equipment - 0.78% Ceragon Networks Ltd. *^ 50,000 573,500 Computer Hardware - 1.97% Dell, Inc. * 51,000 1,456,050 Home Entertainment Software - 0.42% Shanda Interactive Entertainment Ltd. - ADR *^ 10,000 310,000 IT Consulting & Other Services - 0.31% CGI Group, Inc. *^ 20,200 226,644 Office Electronics - 0.40% Xerox Corp. * 16,000 295,680 Systems Software - 0.62% Vasco Data Security International, Inc. * 20,000 455,200 Total Information Technology (Cost $3,753,184) 4,355,854 Materials - 8.70% Commodity Chemicals - 0.26% Celanese Corp. 5,000 193,900 Diversified Chemicals - 0.73% BASF AG - ADR ^ 4,100 535,911 Diversified Metals & Mining - 2.95% Alliance Resource Partners LP 14,000 586,600 Cia de Minas Buenaventura SA - ADR ^ 26,300 985,198 RTI International Metals, Inc. * 8,000 602,960 2,174,758 Fertilizers & Agricultural Chemicals - 1.32% Syngenta AG - ADR ^ 25,000 973,250 Metal & Glass Containers - 0.12% AEP Industries, Inc. * 2,000 90,020 Steel - 3.32% Gerdau SA - ADR ^ 4,000 102,880 NN, Inc. 33,037 389,837 POSCO - ADR *^ 12,200 1,464,000 Tenaris SA - ADR ^ 10,000 489,600 2,446,317 Total Materials (Cost $4,820,462) 6,414,156 Telecommunication Services - 10.60% Integrated Telecommunication Services - 7.90% AT&T, Inc. 31,000 1,286,500 Brasil Telecom Participacoes SA - ADR ^ 1,000 60,460 BT Group PLC - ADR ^ 14,000 932,120 CenturyTel, Inc. 3,000 147,150 Chunghwa Telecom, Ltd. - ADR ^ 16,000 301,760 Philippine Long Distance Telephone Co. - ADR ^ 4,000 228,800 Portugal Telecom, SGPS, SA - ADR ^ 39,000 541,710 Royal KPN NV - ADR ^ 36,600 607,926 Swisscom AG - ADR ^ 9,020 307,582 Telecomunicacoes de Sao Paulo - ADR ^ 8,000 260,320 TELUS Corp. ^ 7,000 412,440 Verizon Communications, Inc. 18,000 741,060 5,827,828 Wireless Telecommunication Services - 2.70% China Mobile Hong Kong Ltd. - ADR ^ 13,000 700,700 Mobile Telesystems - ADR *^ 1,000 60,570 Partner Communications Co. Ltd. - ADR ^ 11,000 177,540 SK Telecom Co., Ltd. - ADR ^ 9,000 246,150 Vodafone Group PLC - ADR ^ 24,000 807,120 1,992,080 Total Telecommunication Services (Cost $6,412,693) 7,819,908 Utilities - 8.45% Electric Utilities - 4.74% Cia Energetica de Minas Gerais - ADR ^ 6,000 126,600 Companhia Paranaense de Energig Capel - ADR ^ 5,000 85,650 E.ON AG - ADR ^ 5,000 278,200 Enel SpA - ADR ^ 6,000 322,200 Enersis SA - ADR ^ 24,000 481,200 Korea Electric Power Corp. - ADR *^ 61,000 1,335,900 National Grid Transco PLC - ADR ^ 11,800 870,604 3,500,354 Independent Power Producers - 1.16% The AES Corp. * 39,000 853,320 Multi-Utilities & Unregulated Power - 0.31% Suez SA - ADR ^ 3,950 226,414 Water Utilities - 2.24% Companhia de Saneamento Basico do Estado de Sao Paulo - ADR ^ 4,000 176,320 Veolia Environnement - ADR ^ 18,800 1,474,108 1,650,428 Total Utilities (Cost $4,524,774) 6,230,516 TOTAL COMMON STOCKS (Cost $54,700,579) 65,723,544 EXCHANGE TRADED FUNDS - 1.88% iShares MSCI Austria Index Fund 26,600 1,065,064 iShares MSCI Pacific Ex-Japan Index Fund 2,000 293,000 iShares MSCI Singapore Index Fund 2,200 30,008 TOTAL EXCHANGE TRADED FUNDS (Cost $594,116) 1,388,072 Principal Amount Value SHORT TERM INVESTMENTS - 7.58% Commercial Paper - 4.98% Prudential Funding, 07/02/2007 $ 3,675,000 $ 3,674,475 Variable Rate Demand Notes# - 2.60% American Family Financial Services, 4.943% 1,300,206 1,300,206 Wisconsin Corporate Central Credit Union, 4.990% 613,085 613,085 1,913,291 TOTAL SHORT TERM INVESTMENTS (Cost $5,587,766) 5,587,766 TOTAL INVESTMENTS (Cost $60,882,461) - 98.59% 72,699,382 Other Assets in Excess of Liabilities - 1.41% 1,040,126 TOTAL NET ASSETS - 100.00% $ 73,739,508 Footnotes Percentages are stated as a percent of net assets. ADR American Depository Receipt * Non Income Producing ^ Foreign Issued Security # Variable rate demand notes are considered short-term obligations and are payable on demand. Interest rates change periodcally on specified dates.The rate shown are as of June 30, 2007. The cost basis of investments for federal income tax purposes at June 30, 2007 was as follows**: Cost of investments $ 60,859,780 Gross unrealized appreciation 12,504,337 Gross unrealized depreciation (664,735) Net unrealized appreciation $ 11,839,602 **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Empiric Funds, Inc. By (Signature and Title)/s/Mark A. Coffelt Mark A. Coffelt, President Date8/22/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/Mark A. Coffelt Mark A. Coffelt, Chief Executive Officer and Chief Financial Officer Date8/22/2007
